

116 S3221 IS: Farm System Reform Act of 2019
U.S. Senate
2020-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3221IN THE SENATE OF THE UNITED STATESJanuary 21, 2020Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo place a moratorium on large concentrated animal feeding operations, to strengthen the Packers
			 and Stockyards Act, 1921, to require country of origin
			 labeling on beef, pork, and dairy products, and for other purposes. 
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Farm System Reform Act of 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition of Secretary.TITLE I—Animal feeding operationsSec. 101. Definitions.Sec. 102. Moratorium on large concentrated animal feeding operations.Sec. 103. Voluntary debt forgiveness and transition assistance program for animal feeding operations.Sec. 104. Integrator responsibilities and liabilities.TITLE II—Amendments to Packers and Stockyards Act, 1921Sec. 201. Definitions.Sec. 202. Unlawful practices.Sec. 203. Spot market purchases of livestock by packers.Sec. 204. Investigation of live poultry dealers.Sec. 205. Award of attorney fees.Sec. 206. Technical amendments.TITLE III—Labeling of meat and dairy productsSec. 301. Restoration of mandatory country of origin labeling for beef and pork; inclusion of dairy products.Sec. 302. Truth in labeling for meat and meat food products. 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture.
		IAnimal feeding operations
 101.DefinitionsIn this title: (1)Agronomic requirement (A)In generalThe term agronomic requirement means the quantity of nutrient necessary to achieve a reasonable yield goal for a crop, as determined based on land grant university fertility rates, soil testing for available nutrients, manure analysis, and other planned nutrient applications.
 (B)ExclusionsPlanned nutrient applications under subparagraph (A) do not include nutrient indices, risk indices, or other methods that allow land application of manure in excess of crop need.
					(2)Animal feeding operation; AFO
 (A)In generalThe term animal feeding operation or AFO means a lot or facility at which— (i)for not less than a total of 45 days in any 12-month period, animals (other than aquatic animals) are—
 (I)stabled or confined; and (II)fed or maintained; and
 (ii)crops, vegetation, forage growth, or postharvest residues are not sustained in the normal growing season over any portion of the lot or facility.
 (B)AggregationTwo or more lots or facilities described in subparagraph (A) shall constitute a single animal feeding operation if the lots or facilities—
 (i)are located within 3 miles of each other; and (ii)are under common ownership or control.
 (C)ExclusionThe term animal feeding operation or AFO does not include a stockyard (as that term is defined in section 302(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 202(a))).
 (3)Large concentrated animal feeding operation; large CAFOThe term large concentrated animal feeding operation or large CAFO means an AFO at which are present not less than— (A)700 mature dairy cows, milked or dry;
 (B)1,000 veal calves; (C)1,000 cattle (including heifers, steers, bulls, cows, and calves) other than mature dairy cows or veal calves;
 (D)2,500 swine, each weighing not less than 55 pounds; (E)10,000 swine, each weighing not more than 55 pounds;
 (F)500 horses; (G)10,000 sheep or lambs;
 (H)55,000 turkeys; (I)in the case of an AFO that uses a liquid manure handling system—
 (i)30,000 laying hens or broilers; or (ii)5,000 ducks; or
 (J)in the case of an AFO that uses a system other than a liquid manure handling system— (i)125,000 chickens (other than laying hens);
 (ii)82,000 laying hens; or (iii)30,000 ducks.
 (4)Contract growerThe term contract grower means an owner of an AFO that raises livestock or poultry pursuant to a written contract, marketing arrangement, or other arrangement with an integrator.
 (5)IntegratorThe term integrator means an individual or entity that contracts with a contract grower under a growout contract, marketing arrangement, or other arrangement under which the contract grower raises and cares for livestock or poultry at an AFO in accordance with the instructions of the integrator for the purpose of slaughtering the livestock or poultry or selling the livestock or poultry for slaughter, if the livestock or poultry is sold or shipped in commerce (as described in section 2(b) of the Packers and Stockyards Act, 1921 (7 U.S.C. 183)).
 (6)ManureThe term manure means— (A)the fecal and urinary excretions of livestock and poultry; and
 (B)litter, bedding, compost and raw materials, process wastewater, and other materials commingled with the excretions described in subparagraph (A) or set aside for disposal after such commingling.
					102.Moratorium on large concentrated animal feeding operations
 (a)In generalNo large CAFO may commence or expand operations on or after the date of enactment of this Act.
 (b)Cessation of operationsNo large CAFO may continue to operate as a large CAFO after January 1, 2040. (c)PenaltiesAny person that violates subsection (a) or (b) may be assessed a civil penalty of up to $10,000 per violation, per day, in addition to any other applicable statutory civil penalty or monetary damages assessed pursuant to any State common law judgment.
				103.Voluntary debt forgiveness and transition assistance program for animal feeding operations
				(a)Definition of eligible entity
 (1)In generalIn this section, the term eligible entity means an owner of an AFO. (2)ExclusionIn this section, the term eligible entity does not include an owner of an AFO that is an integrator.
 (b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall carry out a program to provide grants to eligible entities to permanently transition from operating an AFO to carrying out other activities on the property on which the AFO is located.
 (c)PaymentsUnder the program established under subsection (b), the Secretary shall provide grants to eligible entities—
 (1)to partially or fully pay off any outstanding debt of the eligible entity that was incurred to construct and operate the AFO; and
 (2)to cover costs relating to the transition of the property on which the AFO is located to be used for alternative agriculture activities, such as raising pasture-based livestock, growing specialty crops, or organic commodity production.
 (d)RequirementAs a condition of receiving a grant under this section, an eligible entity shall provide to the Secretary a working lands easement on the property on which the AFO is located that prohibits—
 (1)the operation of the AFO and any associated waste management system on the easement area; and (2)the use of the easement area for a spray field or land application of manure at rates exceeding crop agronomic requirements for nitrogen and phosphorus.
					(e)Funding
 (1)In generalOn the first October 1 after the date of enactment of this Act, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this section $10,000,000,000, to remain available until expended.
 (2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under paragraph (1), without further appropriation.
					104.Integrator responsibilities and liabilities
				(a)Responsibilities and liabilities
 (1)In generalAn integrator that exercises substantial operational control of an AFO, as described in subsection (b), shall be responsible and liable for, with respect to the operation of the AFO—
 (A)the disposal of dead animals; (B)the disposal of manure, excrement, and other waste;
 (C)the discharge or release of any air pollutant, including greenhouse gases, from any source located on or activity occurring at the AFO, including enteric processes, manure, and animal feed;
 (D)the discharge of any pollutant to groundwater or any surface water body, including the production area, manure storage, manure land application area (crop field), tile drain, and agricultural stormwater runoff of the AFO;
 (E)any harm suffered by the contract grower of the AFO or a third party from any activity described in subparagraphs (A) through (D), or from any other on-property or off-property contamination, including following an extreme weather event; and
 (F)any adverse health impacts, property value diminution, and loss of use and enjoyment of property suffered by neighboring residents of the AFO due to the operation of the AFO.
 (2)Duties not transferableThe responsibilities and liabilities of an integrator under this subsection shall be nondelegable and nontransferrable to any third party, including any contract grower.
 (b)Substantial operational controlAn integrator exercises substantial operational control of an AFO if the integrator— (1)holds an ownership interest in the livestock or poultry, land, or other capital of the AFO;
 (2)through a growout contract, marketing arrangement, or other arrangement, or through direct supervision of, or on-site participation in, activities at the AFO, controls—
 (A)the activity of persons working at the AFO; (B)the operation, management, or waste management practices of the AFO; or
 (C)the manner in which livestock or poultry at the AFO are grown, fed, watered, ventilated, heated, cooled, or medicated;
 (3)supplies feed, pharmaceuticals, or other inputs to the AFO; or (4)requires a capital investment from the contract grower of the AFO for erecting or expanding facilities at the AFO.
					(c)Civil actions
 (1)In generalAny person may— (A)bring a civil action against an integrator in an appropriate court to redress any violation of this section or any other law relating to the activities described in this section; and
 (B)obtain appropriate relief in a civil action under subparagraph (A). (2)Attorney's fees for plaintiffThe court shall award a reasonable attorney’s fee as part of the costs to a prevailing plaintiff in a civil action under this subsection.
 (3)No preemptionNothing in this subsection preempts, alters, displaces, abridges, or supplants any claim or remedy available under any State or Federal law, including common law, that provides a remedy for civil relief.
 (d)AFO dischargesSection 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by adding at the end the following:
					
 (t)AFO dischargesThe Administrator shall require that all persons exercising substantial operational control (as described in section 104(b) of the Farm System Reform Act of 2019) over an animal feeding operation (as defined in section 101 of that Act) jointly obtain a permit under this section for a discharge from the animal feeding operation..
				IIAmendments to Packers and Stockyards Act, 1921
 201.DefinitionsSection 2(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 182(a)) is amended— (1)in paragraph (8), by striking for slaughter and all that follows through of such poultry and inserting under a poultry growing arrangement, regardless of whether the poultry is owned by that person or another person;
 (2)in paragraph (9), by striking and cares for live poultry for delivery, in accord with another's instructions, for slaughter and inserting or cares for live poultry in accordance with the instructions of another person; (3)in each of paragraphs (1) through (9), by striking the semicolon at the end and inserting a period;
 (4)in paragraph (10)— (A)by striking for the purpose of either slaughtering it or selling it for slaughter by another; and
 (B)by striking ; and at the end and inserting a period; and (5)by adding at the end the following:
					
						(15)Formula price
 (A)In generalThe term formula price means any price term that establishes a base from which a purchase price is calculated on the basis of a price that will not be determined or reported until a date that is after the date on which the forward price is established.
 (B)ExclusionThe term formula price does not include— (i)any price term that establishes a base from which a purchase price is calculated on the basis of a futures market price; or
 (ii)any adjustment to the base for quality, grade, or other factors relating to the value of livestock or livestock products that are readily verifiable market factors and are outside the control of the packer.
 (16)Forward contractThe term forward contract means an oral or written contract for the purchase of livestock that provides for the delivery of the livestock to a packer at a date that is more than 7 days after the date on which the contract is entered into, without regard to whether the contract is for—
 (A)a specified lot of livestock; or (B)a specified number of livestock over a certain period of time..
				202.Unlawful practices
 (a)In generalSection 202 of the Packers and Stockyards Act, 1921 (7 U.S.C. 192) is amended—
 (1)by redesignating subsections (a) through (f) and (g) as paragraphs (1) through (6) and (10), respectively, and indenting appropriately;
 (2)by striking the section designation and all that follows through It shall be in the matter preceding paragraph (1) (as so redesignated) and inserting the following:  202.Unlawful acts (a)In generalIt shall be;
 (3)in subsection (a)— (A)in the matter preceding paragraph (1) (as so redesignated), by striking to: and inserting to do any of the following:;
 (B)in each of paragraphs (1) through (6) (as so redesignated), by striking ; or each place it appears and inserting a period; (C)in paragraph (6) (as so redesignated)—
 (i)by striking (1) and inserting (A); (ii)by striking (2) and inserting (B); and
 (iii)by striking (3) and inserting (C); (D)by inserting after paragraph (6) the following:
							
 (7)Use, in effectuating any sale of livestock, a forward contract that— (A)does not contain a firm base price that may be equated to a fixed dollar amount on the date on which the forward contract is entered into;
 (B)is not offered for bid in an open, public manner under which— (i)buyers and sellers have the opportunity to participate in the bid;
 (ii)more than 1 blind bid is solicited; and (iii)buyers and sellers may witness bids that are made and accepted;
 (C)is based on a formula price; or (D)provides for the sale of livestock in a quantity in excess of—
 (i)in the case of cattle, 40 cattle; (ii)in the case of swine, 30 swine; and
 (iii)in the case of another type of livestock, a comparable quantity of that type of livestock, as determined by the Secretary.
 (8)Own or feed livestock directly, through a subsidiary, or through an arrangement that gives a packer operational, managerial, or supervisory control over the livestock, or over the farming operation that produces the livestock, to such an extent that the producer of the livestock is not materially participating in the management of the operation with respect to the production of the livestock, except that this paragraph shall not apply to—
 (A)an arrangement entered into not more than 7 business days before slaughter of the livestock by a packer, a person acting through the packer, or a person that directly or indirectly controls, or is controlled by or under common control with, the packer;
 (B)a cooperative or entity owned by a cooperative, if a majority of the ownership interest in the cooperative is held by active cooperative members that—
 (i)own, feed, or control the livestock; and (ii)provide the livestock to the cooperative for slaughter;
 (C)a packer that is not required to report to the Secretary on each reporting day (as defined in section 212 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1635a)) information on the price and quantity of livestock purchased by the packer; or
 (D)a packer that owns only 1 livestock processing plant. (9)Take any action that adversely affects or is likely to adversely affect competition, regardless of whether there is a business justification for the action.; and
 (E)in paragraph (10) (as so redesignated), by striking subdivision (a), (b), (c), (d), or (e) and inserting paragraphs (1) through (9); and (4)by adding at the end the following:
						
 (b)Unfair, discriminatory, and deceptive practices and devicesActs by a packer, swine contractor, or live poultry dealer that violate subsection (a)(1) include the following:
 (1)Refusal to provide, on the request of a livestock producer, swine production contract grower, or poultry grower with which the packer, swine contractor, or live poultry dealer has a marketing or delivery contract, the relevant statistical information and data used to determine the compensation paid to the livestock producer, swine production contract grower, or poultry grower, as applicable, under the contract, including—
 (A)feed conversion rates by house, lot, or pen; (B)feed analysis;
 (C)breeder history; (D)quality grade;
 (E)yield grade; and (F)delivery volume for any certified branding program (such as programs for angus beef or certified grassfed or Berkshire pork).
 (2)Conduct or action that limits or attempts to limit by contract the legal rights and remedies of a livestock producer, swine production contract grower, or poultry grower, including the right—
 (A)to a trial by jury, unless the livestock producer, swine production contract grower, or poultry grower, as applicable, is voluntarily bound by an arbitration provision in a contract;
 (B)to pursue all damages available under applicable law; and (C)to seek an award of attorneys' fees, if available under applicable law.
 (3)Termination of a poultry growing arrangement or swine production contract with no basis other than an allegation that the poultry grower or swine production contract grower failed to comply with an applicable law, rule, or regulation.
 (4)A representation, omission, or practice that is likely to mislead a livestock producer, swine production contract grower, or poultry grower regarding a material condition or term in a contract or business transaction.
								(c)Undue or unreasonable preferences, advantages, prejudices, and disadvantages
 (1)In generalActs by a packer, swine contractor, or live poultry dealer that violate subsection (a)(2) include the following:
 (A)A retaliatory action (including coercion or intimidation) or the threat of retaliatory action—
 (i)in connection with the execution, termination, extension, or renewal of a contract or agreement with a livestock producer, swine production contract grower, or poultry grower aimed to discourage the exercise of the rights of the livestock producer, swine production contract grower, or poultry grower under this Act or any other law; and
 (ii)in response to lawful communication (including as described in paragraph (2)), association, or assertion of rights by a livestock producer, swine production contract grower, or poultry grower.
 (B)Use of the tournament system for poultry as described in paragraph (3). (2)Lawful communication describedA lawful communication referred to in paragraph (1)(A)(ii) includes—
 (A)a communication with officials of a Federal agency or Members of Congress; (B)any lawful disclosure that demonstrates a reasonable belief of a violation of this Act or any other law; and
 (C)any other communication that assists in carrying out the purposes of this Act. (3)Use of tournament system for poultry (A)In generalSubject to subparagraph (B), a live poultry dealer shall be in violation of subsection (a)(2) if the live poultry dealer determines the formula for calculating the pay of a poultry grower in a tournament group by comparing the performance of the birds of other poultry growers in the group using factors outside the control of the poultry grower and within the control of the live poultry dealer.
 (B)ExceptionUnder subparagraph (A), a live poultry dealer shall not be found in violation of subsection (a)(2) if the live poultry dealer demonstrates through clear and convincing evidence that the inputs and services described in subparagraph (C) that were used in the comparative evaluation were substantially the same in quality, quantity, and timing, as applicable, for all poultry growers in the tournament group.
 (C)Inputs and services describedThe inputs and services referred to in subparagraph (B) include, with respect to poultry growers in the same tournament group—
 (i)the quantity, breed, sex, and age of chicks delivered to each poultry grower; (ii)the breed and age of the breeder flock from which chicks are drawn for each poultry grower;
 (iii)the quality, type (such as starter feed), and quantity of feed delivered to each poultry grower; (iv)the quality of and access to medications for the birds of each poultry grower;
 (v)the number of birds in a flock delivered to each poultry grower; (vi)the timing of the pick-up of birds for processing (including the age of the birds and the number of days that the birds are in the care of the poultry grower) for each poultry grower;
 (vii)the death loss of birds during pick-up, transport, and time spent at the processing plant for each poultry grower;
 (viii)condemnations of parts of birds due to actions in processing for each poultry grower; (ix)condemnations of whole birds due to the fault of the poultry grower;
 (x)the death loss of birds due to the fault of the poultry grower; (xi)the stated reasons for the cause of the death losses and condemnations described in clauses (vii) through (x);
 (xii)the type and classification of each poultry grower; and (xiii)any other input or service that may have an impact on feed conversion to weight gain efficiency or the life span of the birds of each poultry grower.
 (d)Harm to competition not requiredIn determining whether an act, device, or conduct is a violation under paragraph (1) or (2) of subsection (a), a finding that the act, device, or conduct adversely affected or is likely to adversely affect competition is not required.. 
					(b)Effective date
 (1)In generalSubject to paragraph (2), paragraph (8) of section 202(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 192) (as designated by subsection (a)(2)) shall take effect on the date of enactment of this Act.
 (2)Transition rulesIn the case of a packer that, on the date of enactment of this Act, owns, feeds, or controls livestock intended for slaughter in violation of paragraph (8) of section 202(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 192) (as designated by subsection (a)(2)), that paragraph shall take effect—
 (A)in the case of a packer of swine, beginning on the date that is 18 months after the date of enactment of this Act; and
 (B)in the case of a packer of any other type of livestock, beginning not later than 180 days after the date of enactment of this Act, as determined by the Secretary.
 203.Spot market purchases of livestock by packersThe Packers and Stockyards Act, 1921, is amended by inserting after section 202 (7 U.S.C. 192) the following:
				
					202A.Spot market purchases of livestock by packers
 (a)DefinitionsIn this section: (1)Covered packer (A)In generalThe term covered packer means a packer that is required under subtitle B of the Agricultural Marketing Act of 1946 (7 U.S.C. 1635 et seq.) to report to the Secretary each reporting day information on the price and quantity of livestock purchased by the packer.
 (B)ExclusionThe term covered packer does not include a packer that owns only 1 livestock processing plant. (2)Nonaffiliated producerThe term nonaffiliated producer means a producer of livestock—
 (A)that sells livestock to a packer; (B)that has less than 1 percent equity interest in the packer;
 (C)that has no officers, directors, employees, or owners that are officers, directors, employees, or owners of the packer;
 (D)that has no fiduciary responsibility to the packer; and (E)in which the packer has no equity interest.
								(3)Spot market sale
 (A)In generalThe term spot market sale means a purchase and sale of livestock by a packer from a producer— (i)under an agreement that specifies a firm base price that may be equated with a fixed dollar amount on the date the agreement is entered into;
 (ii)under which the livestock are slaughtered not more than 7 days after the date on which the agreement is entered into; and
 (iii)under circumstances in which a reasonable competitive bidding opportunity exists on the date on which the agreement is entered into.
 (B)Reasonable competitive bidding opportunityFor the purposes of subparagraph (A)(iii), a reasonable competitive bidding opportunity shall be considered to exist if—
 (i)no written or oral agreement precludes the producer from soliciting or receiving bids from other packers; and
 (ii)no circumstance, custom, or practice exists that— (I)establishes the existence of an implied contract (as determined in accordance with the Uniform Commercial Code); and
 (II)precludes the producer from soliciting or receiving bids from other packers. (b)General ruleOf the quantity of livestock that is slaughtered by a covered packer during each reporting day in each plant, the covered packer shall slaughter not less than the applicable percentage specified in subsection (c) of the quantity through spot market sales from nonaffiliated producers.
						(c)Applicable percentages
 (1)In generalExcept as provided in paragraph (2), the applicable percentage shall be 50 percent. (2)ExceptionsIn the case of a covered packer that reported to the Secretary in the 2018 annual report that more than 60 percent of the livestock of the covered packer were committed procurement livestock, the applicable percentage shall be the greater of—
 (A)the difference between the percentage of committed procurement so reported and 100 percent; and (B)(i)during each of calendar years 2020 and 2021, 20 percent;
 (ii)during each of calendar years 2022 and 2023, 30 percent; and (iii)during calendar year 2024 and each calendar year thereafter, 50 percent.
 (d)NonpreemptionThis section does not preempt any requirement of a State or political subdivision of a State that requires a covered packer to purchase on the spot market a greater percentage of the livestock purchased by the covered packer than is required under this section.. 
			204.Investigation of live poultry dealers
 (a)Administrative enforcement authority over live poultry dealersSections 203, 204, and 205 of the Packers and Stockyards Act, 1921 (7 U.S.C. 193, 194, 195) are amended by inserting , live poultry dealer, after packer each place it appears.
 (b)Authority To request temporary injunction or restraining orderSection 408(a) of the Packers and Stockyards Act, 1921 (7 U.S.C. 228a(a)) is amended by inserting or poultry care after on account of poultry. (c)Violations by live poultry dealersSection 411 of the Packers and Stockyards Act, 1921 (7 U.S.C. 228b–2) is amended—
 (1)in subsection (a), in the first sentence, by striking any provision of section 207 or section 410 of; and (2)in subsection (b), in the first sentence, by striking any provisions of section 207 or section 410 and inserting any provision.
 205.Award of attorney feesSection 204 of the Packers and Stockyards Act, 1921 (7 U.S.C. 194) is amended by adding at the end the following:
				
 (i)Attorney's feeThe court shall award a reasonable attorney’s fee as part of the costs to a prevailing plaintiff in a civil action under this section.. 
			206.Technical amendments
 (a)Section 203 of the Packers and Stockyards Act, 1921 (7 U.S.C. 193) is amended— (1)in subsection (a), in the first sentence—
 (A)by striking he shall cause and inserting the Secretary shall cause; and (B)by striking his charges and inserting the charges;
 (2)in subsection (b), in the first sentence, by striking he shall make a report in writing in which he shall state his findings and inserting the Secretary shall make a report in writing in which the Secretary shall state the findings of the Secretary; and
 (3)in subsection (c), by striking he and inserting the Secretary. (b)Section 204 of the Packers and Stockyards Act, 1921 (7 U.S.C. 194) is amended—
 (1)in subsection (a), by striking he has his and inserting the packer, live poultry dealer, or swine contractor has the; (2)in subsection (c), by striking his officers, directors, agents, and employees and inserting the officers, directors, agents, and employees of the packer, live poultry dealer, or swine packer;
 (3)in subsection (f), in the second sentence— (A)by striking his findings and inserting the findings of the Secretary; and
 (B)by striking he and inserting the Secretary; and (4)in subsection (g), by striking his officers, directors, agents, and employees and inserting the officers, directors, agents, and employees of the packer, live poultry dealer, or swine packer.
					IIILabeling of meat and dairy products
			301.Restoration of mandatory country of origin labeling for beef and pork; inclusion of dairy products
 (a)DefinitionsSection 281 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638) is amended— (1)by redesignating paragraphs (1), (2) through (5), (6), and (7) as paragraphs (2), (4) through (7), (9), and (10), respectively;
 (2)by inserting before paragraph (2) (as so redesignated) the following:  (1)BeefThe term beef means meat produced from cattle (including veal).;
 (3)in paragraph (2) (as so redesignated)— (A)in subparagraph (A)—
 (i)in clause (i), by striking lamb and inserting beef, lamb, pork,; (ii)in clause (ii), by striking ground lamb and inserting ground beef, ground lamb, ground pork,;
 (iii)in clause (x), by striking and at the end; (iv)in clause (xi), by striking the period at the end and inserting ; and; and
 (v)by adding at the end the following:  (xii)dairy products.; and
 (B)in subparagraph (B), by inserting (other than clause (xii) of that subparagraph) after subparagraph (A); (4)by inserting after paragraph (2) (as so redesignated) the following:
						
 (3)Dairy productThe term dairy product means— (A)fluid milk;
 (B)cheese, including cottage cheese and cream cheese; (C)yogurt;
 (D)ice cream; (E)butter; and
 (F)any other dairy product.; and (5)by inserting after paragraph (7) (as so redesignated) the following:
						
 (8)PorkThe term pork means meat produced from hogs.. (b)Notice of country of originSection 282(a) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638a(a)) is amended by adding at the end the following:
					
						(5)Designation of country of origin for dairy products
 (A)In generalA retailer of a covered commodity that is a dairy product shall designate the origin of the covered commodity as—
 (i)each country in which or from which the 1 or more dairy ingredients or dairy components of the covered commodity were produced, originated, or sourced; and
 (ii)each country in which the covered commodity was processed. (B)State, region, locality of the United StatesWith respect to a covered commodity that is a dairy product produced exclusively in the United States, designation by a retailer of the State, region, or locality of the United States where the covered commodity was produced shall be sufficient to identify the United States as the country of origin..
 302.Truth in labeling for meat and meat food productsSection 7 of the Federal Meat Inspection Act (21 U.S.C. 607) is amended by adding at the end the following:
				
 (g)Product of the United StatesThe label of a meat or meat food product may bear the phrase Product of U.S.A., or any substantially similar word or phrase, only if the meat or meat food product is exclusively derived from 1 or more animals exclusively born, raised, and slaughtered in the United States..